Title: To James Madison from William Jarvis, 1 October 1802
From: Jarvis, William
To: Madison, James


					
						Sir
						Lisbon 1st. Octr. 1802.
					
					I had the honor to address you on the 22nd. Ulto. by the Brig George Captn. Taylor via Alexandria a duplicate of which goes herewith, which I have sent expecting it might reach you a few days before the original, understanding that the Vessel is a very fast sailer.
					Not haveing received a line from his Excellency in answer to my Communication of the 9th.; I yesterday address’d a Note to him of which No 5 is a Copy, which I hope will produce something.
					Mr Dunbar preferred attempting to get the Papers relative to the Aurora & Four Sisters to take Copies of them before any application was made to Don João, for fear that the Govmt. suspecting that some National question might arise from it should refuse any sort of information; but as yet success has not attended the attempt; if it does not after three or four days, & I get an answer to my Communication of the 9th, (for to pass a second before the first is answered I am afraid neither would be replied to) I shall write to the Minister on the subject.
					The next day after I had the pleasure to address you last, the three Vessels were releas’d from quarantine.  The day following I sent in a Petition as from the Captains, & the other three were releas’d.  There are now under quarantine two Vessels from New York; one has lain six days which I expect will be clear’d to-morrow, the other came in only two days since, & one from Philada. that arrived 4 days ago without any bill of Health whom I am apprehensive they will treat pretty rigorously.
					No. 1 & 2 are Copies of several Copies of letters forwarded me by Mr Willis with a Copy of his letter accompanying them.  No 3 is a Copy of an affidavit given before Mr. Yznardie & of his letter.  In the affidavit the Captn. has not mentioned where or when the Moor was seen, & those were the most essential circumstances to be known.  I think it probable it was in the Mediterranean the English Vessel haveing come from Genoa.  The description no ways answers to the Moroquin that was here.  No. 4 is an Extract from the letter accompanying Mr Simpson’s dispatch which is forwarded herewith.  With the highest Consideration I have the Honor to be Sir your most Hble Servt.
					
						William Jarvis
					
					
						P.S.  Since writeing the foregoing I have received an answer to my Note of yesterday, dated yesterday, a Translation of which will be found in No 5.
					
					
						W. J—
					
					
						Sir
						Octr. 2
						By this morning’s Post I recd. a packet from Mr. Willis which is included.
						
A Report is in Circulation that an English Brig after makeing considerable resistance was Captured by the Moroquin Ship that was in here & she being without a passport the Moors kept possession of her.  The Super Cargo being very sick they put him on shore, & he has given the information.  The English Consul knows nothing of it except from report.  Extract from a Printed Marine list dated 19 Septr. in Alicant.  On the morning of the 17th Two swedish Brigs, the Freswinck Captn. Niels Westergaard & the Minerva Captn. Jno. D. Lange loaded with Salt, were captured 6 leagues off Alicant by a Tripolitan Zebeque.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
